Per Curiam:

It was shown by competent and disinterested witnesses that the grantor in the deeds assailed desired to exclude the appellant from any share in her property and desired to divide it between Clyde and Frances Wilson. The execution of the Frances Wilson deed was proved, prima facie, by the notary’s certificate. It was proved in fact by identification of the handwriting, independent of any transaction with the deceased grantor. Soon after execution it was found in the possession of the grantee. It was a companion in purpose with the deed to Clyde. All the details of the preparation, execution and delivery of the deed to Clyde were fully proved by competent evidence, and the inference is not merely natural and reasonable but is fairly certain that the duly executed deed to Frances, necessary to complete the grantor’s intention and desire, was delivered also. The deposition of Cynthia Ridenour is competent, at least to the extent that there was a transaction relating to the signing and delivery of deeds by her sister. Taking into consideration the presumption of right eonduct, the presump*599tion attaching to the possession of the deed, the items of positive proof and all the related circumstances, the findings of the court that the Frances Wilson deed was duly delivered is sustained by sufficient competent evidence.
All the testimony of Newton Wilson was admissible on behalf of Clyde and could not be excluded because inadmissible for the benefit of Frances. The trial judge announced he would make the discrimination, and’ of course he did so. The testimony of Frances Wilson that she got a paper at the time apparently meant nothing unless it meant she got the deed under which she claims from her sister at the time, and so considered was incompetent, but the presumption is the court’s findings were based on the legitimate proof.
The judgment is affirmed;